Exhibit NEWS RELEASE For More Information Contact: Rodney L. Underdown (913-344-9395) Peggy Landon (913-344-9315) Chief Financial Officer Director of Investor Relations and Corporate Communications Compass Minerals Reports Third-Quarter Financial Results Salt Segment Operating Margin Doubles, Specialty Potash Volumes Remain Soft OVERLAND PARK, Kan. (October 27, 2009) – Compass Minerals (NYSE: CMP) reports the following results of its third-quarter operations: · Net earnings for the quarter were $25.7 million, or $0.77 per diluted share, compared to net earnings of $28.7 million, or $0.87 per diluted share, in the 2008 quarter. · Sales were $182.3 million and product sales, which exclude the cost of shipping and handling, were $141.3 million compared to $237.4 million and $174.6 million, respectively, in the prior-year quarter. · The company’s salt segment operating earnings grew to a third-quarter record $43.2million, or 28 percent of salt sales, from $23.1 million, or 14percent of salt sales, in the third quarter of 2008, reflecting strong pricing and lower shipping and handling costs. · Sulfate of potash prices averaged $706 per ton, compared to $752 per ton in the prior-year quarter, and sales volumes were 34,000 tons, down from 98,000 tons in the 2008 quarter, consistent with the worldwide decline in fertilizer sales. “Execution of our commercial strategies, efficient operations and year-over-year declines in logistics costs helped the company continue to generate strong profits this quarter.Our salt segment performed very well again, setting a third-quarter segment earnings record.Notably, this gain was in comparison to unusually strong highway, consumer and professional deicing demand in the third quarter of 2008 when customers built their salt inventories earlier than normal in the wake of prior-year shortages.Our specialty fertilizer segment remained solidly profitable in the face of continuing slow demand for potash fertilizers worldwide,” said Angelo Brisimitzakis, Compass Minerals president and CEO.“Compass Minerals continues to demonstrate our ability to deliver strong results even in a very challenging economic environment.” Compass Minerals Page2of 10 Compass Minerals Financial Results (in millions, except for earnings per share) Three months ended September 30, Nine months ended September 30, 2009 2008 2009 2008 Sales $ 182.3 $ 237.4 $ 650.9 $ 779.4 Sales less shipping and handling (product sales) 141.3 174.6 481.4 543.3 Operating earnings 44.7 56.0 174.1 153.0 Operating margin 25 % 24 % 27 % 20 % Net earnings 25.7 28.7 101.4 79.4 Net earnings, excluding special items* 25.7 28.7 104.4 82.5 Diluted earnings per share 0.77 0.87 3.05 2.40 Diluted earnings per share, excluding special items* 0.77 0.87 3.14 2.49 EBITDA* 54.1 63.1 199.5 178.3 Adjusted EBITDA* 55.6 66.0 205.8 183.8 *These are non-GAAP financial measures.Reconciliations to GAAP measures of performance are provided in tables following this release. SALT SEGMENT Higher average selling prices, lower fuel and transportation costs and improved production costs yielded an 87 percent increase in salt segment operating earnings and a 12 percent increase in product sales despite a 4 percent year-over-year decline in segment gross sales resulting from lower sales volumes. Salt Segment Performance (in millions, except for sales volumes and prices per short ton) Three months ended September 30, Nine months ended September 30, 2009 2008 2009 2008 Sales $ 155.5 $ 161.2 $ 542.7 $ 595.3 Sales less shipping and handling (product sales) $ 116.5 $ 104.2 $ 380.1 $ 378.2 Operating earnings $ 43.2 $ 23.1 $ 139.9 $ 97.5 Operating margin 28 % 14 % 26 % 16 % Sales volumes (in thousands of tons): Highway deicing 1,527 1,837 6,481 8,083 Consumer and industrial 602 647 1,731 1,975 Total salt 2,129 2,484 8,212 10,058 Average sales price (per ton): Highway deicing $ 43.62 $ 39.72 $ 44.36 $ 41.54 Consumer and industrial $ 147.56 $ 136.32 $ 147.45 $ 131.39 Total salt $ 73.03 $ 64.87 $ 66.09 $ 59.18 Highway deicing average selling prices were up 10 percent over the prior-year quarter primarily as a result of improved prices awarded through the annual bid process.Highway deicing sales volumes were slightly above our historical third-quarter average but 17 percent lower than in the 2008 quarter when deicing salt shortages spurred robust pre-season buying.In addition, lower-priced rock salt sales to chlor-alkali manufacturers continued to lag prior-year volumes due to the effects of the slow economy on the chemical industry. Compass Minerals Page3of 10 Compass Minerals has concluded the North American highway deicing bid process for the upcoming winter season with 8 percent higher prices and awards totaling approximately 750,000 more tons than in the 2008-2009 season. Average selling prices for consumer and industrial products grew 8 percent year over year, reflecting the company’s ongoing focus on maximizing the value of its consumer and industrial products, which once again significantly contributed to a substantial gain in salt segment operating earnings and margin.Consumer and industrial sales volumes were down 7 percent both as a result of these efforts and the comparison to robust consumer and industrial deicing product restocking in the 2008 quarter. SPECIALTY FERTILIZER SEGMENT Specialty fertilizer segment sales were down 67 percent and operating earnings declined 73percent, reflecting the ongoing effects of the current economic environment on the fertilizer industry.The segment operating margin declined to 49 percent of sales from 58percent of sales in the 2008 period, primarily due to a 6 percent year-over-year decline in average selling prices. Average selling prices were $706 per ton in the quarter compared to $752 per ton in the 2008 quarter and $944 per ton in the second quarter of 2009, due to market pressures on the global potash industry.Sales volumes declined 65 percent, consistent with year-to-date declines in specialty fertilizer segment sales volumes as growers and retailers continue to postpone potash nutrient purchases. Specialty Fertilizer Segment Performance (in millions, except for sales volumes and prices per short ton) Three months ended September 30, Nine months ended September 30, 2009 2008 2009 2008 Sales $ 23.9 $ 73.4 $ 100.5 $ 175.1 Sales less shipping and handling (product sales) $ 21.9 $ 67.6 $ 93.6 $ 156.1 Operating earnings $ 11.6 $ 42.3 $ 63.4 $ 81.1 Operating margin 49 % 58 % 63 % 46 % Sales volume (in thousands of tons) 34 98 112 332 Average sales price (per ton) $ 706 $ 752 $ 897 $ 528 In 2010, Compass Minerals will be able to produce an additional 25,000 tons of sulfate of potash from its solar evaporation ponds due to the company’s ongoing expansion and yield-improvement project at the Great Salt Lake in Utah, bringing its pond-based production capacity to more than 300,000 tons per year.The company has also built a strong, low-cost inventory of sulfate of potash specialty fertilizer.As a result, in 2010 the company expects to purchase Compass Minerals Page4of 10 substantially less muriate of potash for the production of sulfate of potash than it purchased in 2009, significantly shifting its production mix toward more lower-cost solar-pond-based raw material. “Potash is an essential agricultural nutrient, and growers who forgo applications are depleting their soil,” Dr.
